DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 05/24/2022. Claims 1-5, 7-8, 21-32 are pending. Claims 1, 8 were amended. Claims 6, 9-20 were cancelled.
Allowable Subject Matter
4.	Claims 1-5, 7-8, 21-32  are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-5, 7, 21-27, the cited prior arts fail to disclose or suggest
(c) performing an additional plasma etching on the organic film after (b) is performed;
(d) performing a plasma etching on the another film after the another film is partially exposed by (c); and
{e) forming an additional organic protective film on another side wall surface of the recess in the another film after (d), wherein (d) is additionally performed after (e) is performed in combination with all other limitation in the claims.

Regarding to claim 8, the cited prior arts fail to disclose or suggest
(c) performing an additional plasma etching on the organic film after (b) is performed:
 (d) performing a plasma etching on the another film after the another film is partially exposed by (c);
(e) performing an ashing process to remove the organic film after (d) is performed;
(f) forming an additional organic protective film on another side wall surface of the recess in the another film, after (d} is performed, wherein
(d) is additionally performed after (f) is performed in combination with all other limitation in the claims.

Regarding to claims 28-32, the cited prior arts fail to disclose or suggest
(e) alternately repeating (b) and (c); and
(f) etching the silicon-containing film by plasma generated from fluorocarbon gas after the silicon-containing film is partially exposed by (d), wherein
(b) is stopped before the bottom of the recess reaches the boundary between the silicon-containing film and the organic film,
the organic film is a spin-on carbon film or an amorphous carbon film,
the organic film has a thickness of 3 µm or more,
the mask is an antireflection film containing silicon, and
the material of the organic protective film is different from the material of the organic film in combination with all other limitations in the claims.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713